UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CONVERGEN ENERGY LLC, L’ANSE WARDEN
ELECTRIC COMPANY, LLC, EUROENERGY
BIOGAS LATVIA LIMITED, and LIBRA CAPITAL                     Index No. 1:20-cv-03746 (LJL)
US, INC.
                         Plaintiffs,

-against-

STEVEN J. BROOKS, NIANTICVISTA ENERGY
LLC, GREGORY MERLE, RIVERVIEW ENERGY
CORPORATION, DANIEL ESCANDON GARCIA,
RAMON URIARTE INCHAUSTI, CHIPPER
INVESTMENT SCR, SA, URINCHA SL, THEODORE
JOHN HANSEN, BRIAN R. MIKKELSON, and
CONVERGEN ENERGY WI, LLC,

                                   Defendants.


              DECLARATION OF DOV GOLD IN SUPPPORT OF
             MOTION FOR LEAVE TO AMEND THE COMPLAINT

I, Dov Gold, declare as follows:

       1.      I am an attorney with the Seiden Law Group LLP and am counsel for Plaintiffs.

       2.      The General Objections of Defendants Steven Brooks, Nianticvista Energy, LLC,

Gregory Merle, and Riverview Energy Corporation to Plaintiffs’ First Request for Production is

attached as Exhibit A.

       3.      Steven Brooks’ employment agreement with Plaintiff Libra Capital US, Inc. dated

January 7, 2014 is attached as Exhibit B.

Dated: New York, New York
       September 9, 2020

                                                     /s/ Dov Gold
                                                     Dov Gold




                                                 1
